Case 1:17-cv-00737-GBD-GWG Document 93

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

a xX
FABRIQUE INNOVATIONS, INC., d/b/a Sykel
Enterprises,
Plaintiff, MONEY JUDGMENT
-against- 17 Civ. 737 (GBD)
FEDERAL INSURANCE COMPANY,
Defendant.
je eee ew ene ew Be wwe ew wee ew ewe ew ee we xX

GEORGE B. DANIELS, United States District Judge:

Itis ORDERED, ADJUDGED, AND DECREED that for the reasons stated in this Court’s
Memorandum Decision and Order dated March 26, 2020, the Defendant is directed to pay
monetary damages to Plaintiff in the amount of $1,554,522.87, plus prejudgment interest accruing
from January 3, 2017 to March 30, 2020 at a rate of 9% per annum ($451,899.80), plus post-
judgment interest through May 12, 2020 pursuant to 28 U.S.C. § 1961 ($391.42).

Dated: New York, New York SO ORDERED.
June 1, 2020

 

 
